DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 3, please replace “the method further comprises” with “further comprises”, as the claim is not dependent upon a method claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 16-19 depend upon claim 15 and thus are also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (USPGPUB 2017/0206859—hereinafter “Jun”).
As to Claim 1, Jun teaches a brightness compensation method (See Figs. 4 and 11) for a curved display panel (Fig. 1 at 150) having a curved area (Fig. 2 at EP1 and EP2), comprising: 
acquiring original brightness data of pixels in the curved area before forming the curved area (See Fig.1 at camera 200 and Pg. 2, ¶ 47; See Fig. 5A - note the generally uniform luminance of central portion CP which is the original brightness data of the curved area(s) before forming the curved area(s); and Pg. 3, ¶ 58); 
acquiring current brightness data of the pixels in the curved area after forming the curved area (See Figs. 5B-5C and Pg. 3, ¶’s 58-59); 
determining a brightness compensation coefficient of the pixels in the curved area based on the original brightness data and the current brightness data (Figs. 6A-6C and Pg. 3. ¶’s 62-66 and Fig. 9B and Pg. 4, ¶’s 76-81); and 
compensating the original brightness data based on the brightness compensation coefficient to obtain target brightness data of the pixels in the curved area (Figs. 6A-6C and Pg. 3. ¶’s 62-66, Fig. 9B and Pg. 4, ¶’s 76-81 and Fig. 11 at S500).
As to Claim 6, Jun teaches a brightness compensation device (See Figs. 1 and 10) for a curved display panel (Fig. 1 at 150) having a curved area (Fig. 2 at EP1 and EP2), comprising: 
an acquisition circuit configured to acquire original brightness data of pixels in the curved area before forming the curved area, and acquire current brightness data of the (See Fig.1 at camera 200 and Pg. 2, ¶ 47; See Fig. 5A - note the generally uniform luminance of central portion CP which is the original brightness data of the curved area(s) before forming the curved area(s); and Pg. 3, ¶ 58); 
a determining circuit configured to determine a brightness compensation coefficient of the pixels in the curved area based on the original brightness data and the current brightness data (Figs. 1 and 10 at 300, Fig. 3 at 340 and Figs. 6A-6C and Pg. 3. ¶’s 62-66 and Fig. 9B and Pg. 4, ¶’s 76-81); and 
a compensation circuit configured to compensate the original brightness data based on the brightness compensation coefficient to obtain target brightness data of the pixels in the curved area (Figs. 1 and 10 at 300, Fig. 3 at 360 and Figs. 6A-6C and Pg. 3. ¶’s 62-66 and Fig. 9B and Pg. 4, ¶’s 76-81).
As to Claim 15, Jun teaches a brightness compensation device (See Figs. 1 and 10) for a curved display panel (Fig. 1 at 150) having a curved area (Fig. 2 at EP1 and EP2), comprising: 
a memorizer (inherent to display 100 apparatus in Fig. 1); and 
an executor performing instructions stored in the memorizer (inherent to display 100 apparatus in Fig. 1); 
acquiring original brightness data of pixels in the curved area before forming the curved area (See Fig.1 at camera 200 and Pg. 2, ¶ 47; See Fig. 5A - note the generally uniform luminance of central portion CP which is the original brightness data of the curved area(s) before forming the curved area(s); and Pg. 3, ¶ 58); 
(See Figs. 5B-5C and Pg. 3, ¶’s 58-59); 
determining a brightness compensation coefficient of the pixels in the curved area based on the original brightness data and the current brightness data (Figs. 6A-6C and Pg. 3. ¶’s 62-66 and Fig. 9B and Pg. 4, ¶’s 76-81); and 
compensating the original brightness data based on the brightness compensation coefficient to obtain target brightness data of the pixels in the curved area (Figs. 6A-6C and Pg. 3. ¶’s 62-66, Fig. 9B and Pg. 4, ¶’s 76-81 and Fig. 11 at S500).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun.
As to Claims 5 and 19, Jun teaches a driving chip (Fig. 10 at 700) and storing the brightness compensation coefficient (See Figs. 6A-6C and 9B and Pg. 3, ¶ 62-68 - note that the compensation values (coefficient) must be stored somewhere before they are applied). Jun, however, fails to teach that the coefficient is stored in the driving chip.  Examiner takes Official Notice that it is well-known to store correction/coefficient values in a driving chip of a display panel. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to have the driving chip store the compensation coefficients generated by the method taught by Jun, in order to properly store and access the brightness compensation coefficient when needed. 
As to Claim 10, Jun teaches a driving chip configured to drive the curved display panel (Fig. 10 at 700).  Jun teaches storing the brightness compensation coefficient (See Figs. 6A-6C and 9B and Pg. 3, ¶ 62-68 - note that the compensation values (coefficient) must be stored somewhere before they are applied). Jun, however, fails to teach that the coefficient is stored in a driving chip.  Examiner takes Official Notice that it is well-known to store correction/coefficient values in a driving chip of a display panel. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to have the driving chip store the compensation coefficients generated by the method taught by Jun, in order to properly store and access the brightness compensation coefficient when needed.


Claims 2, 4, 7, 9, 11, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of An et al. (USPGPUB 2019/0152831—hereinafter “An”).
As to Claims 2 and 16, Jun teaches that the original brightness data is a first average brightness of a column of pixels in the curved area before forming the curved area (See Fig. 5A and note luminance of the central portion CP which is the brightness of the column of pixels in EP1 and EP2 before they are curved and Pg. 3, ¶ 57 – “the luminance value may be an average of the luminance of 3560 pixels in the second direction D2”); the current brightness data is a second average brightness of the column of pixels in the curved area after forming the curved area (See Figs. 5B-5C and Pg. 3, ¶’s 58-59). Jun, however, fails to teach that the curved display panel is obtained by attaching a cover plate to a flat display panel and performing a bending process on the flat display panel. Examiner cites An to teach that a curved display panel is obtained by attaching a cover plate to a flat display panel and performing a bending process on the flat display panel (See Figs. 3, 8 and 10 and related disclosure). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the manufacturing method of attaching a cover plate to a flat display panel and perform a bending process, as taught by An, in the method taught by Jun, in order to simplify a manufacturing process that will help protect the display panel (An, Pg. 1, ¶ 8). 
As to Claims 4 and 18, Jun teaches that prior to acquiring the original brightness data of the pixels in the curved area before forming the curved area, the method further (Fig. 1 at Stain Compensating Part 300 and Pg. 3, ¶ 48).
As to Claim 7, Jun teaches that the acquisition circuit comprises: a first average brightness acquiring sub-circuit configured to acquire a first average brightness of a column of pixels in the curved area before forming the curved area (See Fig. 5A and note luminance of the central portion CP which is the brightness of the column of pixels in EP1 and EP2 before they are curved and Pg. 3, ¶ 57 – “the luminance value may be an average of the luminance of 3560 pixels in the second direction D2”); and a second average brightness acquiring sub-circuit configured to acquire a second average brightness of the column of pixels in the curved area after forming the curved area (See Figs. 5B-5C and Pg. 3, ¶’s 58-59). Jun, however, fails to teach that the curved display panel is obtained by attaching a cover plate to a flat display panel and performing a bending process on the flat display panel. Examiner cites An to teach that a curved display panel is obtained by attaching a cover plate to a flat display panel and performing a bending process on the flat display panel (See Figs. 3, 8 and 10 and related disclosure). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the manufacturing method of attaching a cover plate to a flat display panel and perform a bending process, as taught by An, in the method taught by Jun, in order to simplify a manufacturing process that will help protect the display panel (An, Pg. 1, ¶ 8).
As to Claim 9, Jun teaches a demura compensation circuit configured to perform demura compensation on pixels in the flat display panel. (Fig. 1 at Stain Compensating Part 300 and Pg. 3, ¶ 48).
Claims 11 and 13, please see rejection of claims 5 and 10 above.
Allowable Subject Matter
Claims 3, 8, 12, 14 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3, 8 and 17, the prior art of record fails to teach or suggest, either alone or in combination “multiplying a ratio of the first average brightness to the second average brightness by a transmittance of the cover plate corresponding to the column of pixels, thereby obtaining the brightness compensation coefficient of the column of pixels”.
Claims 12 and 14 depend upon claims 3 and 8, respectively, and thus are also objected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al.		U.S. Patent 9,754,522
Jeong et al.		USPGPUB 2014/0306985
Lee			USPGPUB 2016/0117994
Hsu et al.		USPGPUB 2020/0066219



















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.